DOWNEY, Judge.
This is an interlocutory appeal from orders granting a motion to dismiss a second amended complaint and denying a motion for clarification.
We have read the briefs and the record and find the second amended complaint was legally sufficient to withstand the motion to dismiss. Accordingly, the order granting appellee’s motion to dismiss is reversed and the cause remanded for further proceedings.
We have found it unnecessary to consider the order denying appellant’s motion for clarification.
Reversed.
OWEN, C. J., and PAUL, MAURICE, Associate Judge, concur.